Citation Nr: 1453081	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

1.  Whether RO's September 18, 1995 rating decision, which failed to grant SMC for entitlement to service connection for the loss of use of one hand and one foot, should be reversed or amended due to clear and unmistakable error. 

2.  Entitlement to effective date earlier than April 20, 2004 for special monthly compensation (SMC) at the L rate for loss use of one hand and the loss of use of one foot.

3.  Entitlement to higher rate of SMC than that effective April 20, 2004 through February 14, 2006 under 38 U.S.C.A. § 1114 subsection (l) and 38 C.F.R. § 3.350(b) on account of loss of use of one hand and loss of use of one foot.  

4.  Entitlement to a higher rate of SMC than that effective from February 15, 2006 through March 21, 2006 under 38 U.S.C.A. § 1114 subsection (p) and 38 C.F.R. § 3.350(f)(3) at the intermediate rate between subsection (l) and subsection (m) on account of loss of use of the left upper extremity and left lower extremity with additional disabilities, tinnitus, neuropathy with conduction block of the left upper extremity, depression, multifocal motor neuropathy of the right lower extremity, ratable at 50 percent or more.  

5.  Entitlement to a higher rate of SMC than that effective March 22, 2006 under 38 U.S.C.A. § 1114 subsection (p) and 38 C.F.R. § 3.350(f)(3) at the rate equal to subsection (m) on account of the loss of use of the right upper extremity and the left lower extremity with additional disabilities, tinnitus, neuropathy with conduction block of the left upper extremity, depression, multifocal motor neuropathy of the right lower extremity, ratable at 50 percent or more.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and A. H.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from April l972 to October 1995.  

This matter is on appeal from a February 2006 rating action by the Department of Veterans Affairs Regional Office (RO in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 1995, the RO granted service connection for a neurological disorder and assigned a 70 percent rating.  By a rating action in September 1996, the RO confirmed and continued the 70 percent schedular evaluation for the Veteran's service-connected multifocal motor neuropathy.  The RO granted service connection for neuropathy with conduction blockage of the left upper extremity and assigned a 20 percent rating, effective March 18, 1996.  It also granted service connection for left tibial neuropathy and assigned a 10 percent disability rating, also effective in March 1996.  In February 1998, the RO granted a total disability evaluation based on individual unemployability. 

By a rating action in June 2001, the RO found that its August 1996 decision had been clearly and unmistakably erroneous, because it had not granted SMC for loss of use of the right hand.  The RO found that the loss of use of the right hand had existed since the Veteran's separation from the service and assigned SMC at the K rate effective date of October 27, 1992, the date following his discharge from the service. In January 2002, the RO issued a rating decision which increased the Veteran's disability rating of the left tibial disorder from 10 to 20 percent; denied special monthly compensation due to housebound status and as for loss of a creative organ; and denied an increase in the Veteran's combined disability rating from 90 to 100 percent. Although the Veteran filed a notice of disagreement, he limited such to the denial of the 100 percent disability rating. In November 2003, the RO granted a 100 percent disability evaluation effective September 2001. 

The current action arose following a February 2006 submission. By a rating action in September 2006, the RO granted SMC for the loss of use of the right upper extremity and the loss of use of the left lower extremity at the L rate.  The RO assigned an effective date of April 20, 2004.  The Veteran disagreed with the rate of SMC as well as the effective date of that rating, and this appeal ensued.  
By a rating action in December 2008, during the course of the appeal, the RO granted entitlement to SMC at the intermediate rate between the L and the M rate for the loss of use of the right upper extremity and the loss of use of the left lower extremity plus additional separate service-connected disabilities independently ratable as 50 percent disabling.  The RO assigned an effective date of February 15, 2006.  

During the course of the appeal and in a February 2008 RO hearing and before the undersigned in March 2014, the appellant variously asserted that his disability should have warranted higher schedular and special compensation rates prior to the latest decision under review and that earlier effective dates should have been assigned.  Such assertions raise the issue of whether the RO's September 18, 1995, rating decision which granted service connection for multifocal motor neuropathy and assigned a 70 percent disability evaluation, effective October 27, 1992, should be reversed or revised on the basis of CUE.  The appellant contends that the RO should have considered and granted the question of entitlement to SMC for service connection for the loss of use of one hand and one foot.  He states that the failure to do so constituted CUE and that the decision should be reversed or amended accordingly.  Resolution of that issue is inextricably intertwined with the certified issues concerning entitlement to earlier effective dates for that disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it must be addressed by the RO prior to consideration by the Board.   

In light of the foregoing discussion, the case is REMANDED for the following actions:

1.  The AOJ must notify the appellant that it is adjudicating the issue of whether the RO's September 18, 1995, rating decision which granted service connection for multifocal motor neuropathy and assigned a 70 percent disability evaluation, effective October 27, 1992, should be reversed or revised on the basis of CUE.  In so doing, the AOJ must inform the appellant of the elements of CUE and the associated law and regulations.  
2.  Then, the AOJ must adjudicate the issue of whether the RO's September 18, 1995, rating decision which granted service connection for multifocal motor neuropathy and assigned a 70 percent disability evaluation, effective October 27, 1992, should be reversed or revised on the basis of CUE.  The AOJ must address the appellant's contentions, including, but not limited to, his assertion that that the RO committed CUE when it failed to grant SMC for entitlement to service connection for the loss of use of one hand and one foot.  

Issues 2 through 5 on the title page will be held in abeyance pending the RO's decision.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



